Citation Nr: 1456169	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  12-04 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to an increased rating for the left hip, rated 30 percent disabling prior to September 1, 2012 and 60 percent disabling from September 1, 2012.

3.  Entitlement to an initial compensable rating for a left hip surgical scar. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty from September 1972 to February 1973.  He was medically discharged form the Marine Corps after sustaining a left femur fracture during basic training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.
 
In June 2014, the Board remanded the case so that a Travel Board hearing could be scheduled.

The Veteran received notice of the date and location of said hearing, but withdrew the hearing request in November 2014.  The Board considers the request for a hearing withdrawn.  See 38 C.F.R. § 20.704(d) (2014).


FINDING OF FACT

On November 18, 2014, prior to the promulgation of a decision in the appeal, the RO received notification from the Veteran that he desired to withdraw from appellate review his appeal of the claims of entitlement to service connection for a lumbar spine disorder; entitlement to an increased rating for the left hip, rated 30 percent prior to September 1, 2012 and 60 percent from September 1, 2012; and entitlement to an initial compensable rating for a left hip surgical scar.


CONCLUSION OF LAW

The criteria are met for withdrawal of an appeal with respect to the issues of entitlement to service connection for a lumbar spine disorder; entitlement to an increased rating for the left hip, rated 30 percent prior to September 1, 2012 and 60 percent from September 1, 2012; and entitlement to an initial compensable rating for a left hip surgical scar.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew this appeal.  This was done by a November 18, 2014 statement.  Because a withdrawal is effective when received (see 38 C.F.R. § 20.204(b)(3) (2014)), there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the issues of entitlement to service connection for a lumbar spine disorder; entitlement to an increased rating for the left hip, rated 30 percent prior to September 1, 2012 and 60 percent from September 1, 2012; and entitlement to an initial compensable rating for a left hip surgical scar is dismissed.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


